Citation Nr: 0113652	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1959 to December 
1963.

This appeal arises from a May 2000 rating decision of the 
Boston, Massachusetts, Regional Office which denied service 
connection for a cardiovascular disability.  The veteran 
appealed this determination.




REMAND

In his substantive appeal (VA Form 9) received in July 2000, 
the veteran requested a hearing at the RO before a traveling 
member of the Board of Veterans' Appeals (Board).  The RO 
sent the veteran a letter in early August 2000 informing him 
that a hearing at the RO was scheduled in later that same 
month.  A conference report dated one day before the 
scheduled hearing indicated that a VA Decision Review Officer 
had discussed the claim with the veteran.  It was agreed that 
the veteran would undergo another VA compensation examination 
in order to obtain a medical opinion on the etiology of his 
current heart disease, and the formal hearing was canceled.  
Notification of this conference report was sent to the 
veteran on the date his hearing had been scheduled.  

In April 2001 letter, however, the veteran again requested a 
hearing.  In May 2001, the Board received a response from the 
veteran which indicated he wished to appear before a 
traveling member of the Board sitting at the RO.

The veteran has requested a hearing before a traveling member 
of the Board sitting at the RO.  Under the circumstances, the 
undersigned finds that a REMAND is warranted in order to 
comply with the veteran's right to due process provided at 
38 C.F.R. § 20.700(a) (2000).  The RO should complete the 
following action:

The RO should schedule the veteran for 
the next available hearing on appeal 
before a traveling member of the Board 
sitting at the RO.  He should be informed 
of the time, date, and place that this 
hearing is scheduled for.  Thereafter, 
the case should be returned to the Board 
for final adjudication.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran 

need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


